— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Rensselaer County) to review a determination of the Commissioner of the Department of Motor Vehicles which revoked petitioner’s license to operate a motor vehicle. 11 After a license revocation hearing was held, the hearing officer found that the police officers had reasonable cause both to stop petitioner and to arrest him for driving while intoxicated and that, after having been given appropriate DWI warnings, petitioner refused to submit to the chemical test within the meaning of subdivision 2 of section 1194 of the Vehicle and Traffic Law. A review of the record reveals that this factual determination, which was affirmed by respondent, is supported by substantial evidence. 11 We have examined petitioner’s contention with respect to laches and find it to be without merit (see Matter of Geary v Commissioner of Motor Vehicles, 92 AD2d 38, affd 59 NY2d 950). The determination should, therefore, be confirmed. ¶ Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main and Levine, JJ., concur.